         Case 1:15-cv-01397-TSC Document 109 Filed 02/12/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LEVEL THE PLAYING FIELD, PETER
 ACKERMAN, GREEN PARTY OF THE
 UNITED STATES, and LIBERTARIAN
 NATIONAL COMMITTEE, INC.,
                                                     Civil Action No.: 15-cv-1397 (TSC)
                               Plaintiffs,

                  v.

 FEDERAL ELECTION COMMISSION,

                               Defendant.



                MOTION SEEKING A RESOLUTION OF THE PARTIES’
                       SUMMARY JUDGMENT MOTIONS

       Plaintiffs Level the Playing Field (“LPF”), Dr. Peter Ackerman, the Green Party of the

United States, and the Libertarian National Committee, Inc. respectfully move for the earliest

possible resolution of Plaintiffs’ and Defendants’ respective motions for summary judgment.

       Because of the Court’s familiarity with the case, we summarize the background only

briefly. On September 11, 2014, Plaintiffs filed an administrative complaint with the FEC

alleging that the Commission on Presidential Debates (“CPD”) and twelve of its directors

violated FECA. Level the Playing Field v. Fed. Election Comm’n, 232 F. Supp. 3d 130, 136

(D.D.C. 2017). The CPD has staged every general election debate since 1988 and accepts

undisclosed corporate donations to pay its costs. Id. at 134. As Plaintiffs allege, these donations

violate FECA because the CPD is a partisan organization that supports the major party

presidential nominees and uses biased, exclusionary debate-qualifying criteria to ensure that only

those nominees will participate in the debates. (ECF Nos. 1, 70). On the same day it filed the
         Case 1:15-cv-01397-TSC Document 109 Filed 02/12/19 Page 2 of 4



administrative complaint, LPF also filed a petition for rulemaking that sought to bar the CPD’s

debate-qualifying criteria, and in particular a polling criterion that is designed to and does

exclude independent and third party candidates from the debates. Level the Playing Field, 232 F.

Supp. 3d at 137.

        The FEC summarily dismissed the administrative complaint and the rulemaking petition.

Id. at 136-37. On August 27, 2015, Plaintiffs filed a complaint in this Court petitioning for

review of the FEC’s decisions. (ECF No. 1). All parties moved for summary judgment. On

February 1, 2017, the Court struck down those decisions as arbitrary, capricious, and contrary to

law, and remanded the matter to the FEC for reconsideration. (ECF Nos. 60, 61).

       On March 23, 2017, the FEC again denied Plaintiffs’ petition for rulemaking and voted to

dismiss Plaintiffs’ administrative complaints. On May 26, 2017, Plaintiffs filed their

Supplemental Complaint challenging those decisions. (ECF No. 70). The FEC answered on

August 25, 2017. (ECF No. 82). On September 15, 2017, Plaintiffs moved for summary

judgment, and the FEC cross-moved on October 13, 2017. (ECF Nos. 83, 90-91). Briefing on

the summary judgment motions was completed on December 8, 2017. (ECF Nos. 103-04).

       Plaintiffs respectfully request that the Court decide these motions at its earliest possible

convenience. Their time-sensitivity arises from the presidential election cycle. Should the Court

rule in Plaintiffs’ favor, additional time-consuming litigation would be required to ensure that the

debate-qualifying criteria are changed prior to the 2020 election. For example, as detailed in the

Supplemental Complaint, Plaintiffs would need to institute a new action asserting claims directly

against the CPD under FECA’s remedial provisions, and the FEC would be required to institute a

rulemaking to revise the current debate-qualifying criteria. (See ECF No. 70 ¶¶ 9, 79, 82). And

we anticipate that the FEC would appeal any adverse decisions, giving rise to further delays.



                                                  2 
 
                 Case 1:15-cv-01397-TSC Document 109 Filed 02/12/19 Page 3 of 4



              On the other hand, should the Court rule against Plaintiffs, the appellate process could

take a significant amount of time to resolve.

              Moreover, many independent candidates need to know whether the debate rules will

change at least approximately 18 months before the election to make an informed decision

whether to run for president, because that is when most competitive campaigns are launched.

Indeed, it is not uncommon for candidates to begin their campaigns even earlier; at least 11

Democrats have already announced their candidacies, and more announcements will likely

follow in the coming months.1 Practically speaking, Plaintiffs would need to complete the entire

process in 2019 for a favorable decision from this Court or the D.C. Circuit to impact the 2020

race.

              We want to emphasize that we fully appreciate the time pressures this Court faces and the

limited resources the Court has to address the many pressing matters arising from its caseload.

The purpose of this motion is not to suggest otherwise, but merely to ensure that the Court is

aware of the unique factors present in this case, in the event the Court does wish to consider

them when prioritizing its docket.

              The FEC states that takes no position on the motion but reserves the right to file a

response, if necessary, after it has a chance to review the motion and the relief requested.

              We sincerely appreciate the Court’s attention to this matter.




                                                            
1
              See, e.g., https://www.nytimes.com/interactive/2019/us/politics/2020-presidential-
              candidates.html. In addition, billionaire former Starbucks CEO Howard Schultz is
              reportedly contemplating an independent presidential bid. Id. As explained in the
              summary judgment briefing, under the present debate-qualifying criteria, only a self-
              funded billionaire is capable of achieving the name recognition required to qualify for the
              debates under the current rules as an independent. (See ECF. No. 83 at 7, 29; ECF. No.
              98 at 17).
                                                               3 
 
         Case 1:15-cv-01397-TSC Document 109 Filed 02/12/19 Page 4 of 4



       WHEREFORE, Plaintiffs respectfully request that Court resolve the pending summary

judgment motions at its earliest convenience.

Dated: February 12, 2019




                                                Respectfully submitted,

                                                /s/ Alexandra A.E. Shapiro
                                                Alexandra A.E. Shapiro
                                                (D.C. Bar No. 438461)
                                                Eric S. Olney
                                                (admitted pro hac vice)
                                                SHAPIRO ARATO LLP
                                                500 Fifth Avenue
                                                40th Floor
                                                New York, New York 10110
                                                Phone: (212) 257-4880
                                                Fax: (212) 202-6417

                                                Attorneys for Plaintiffs




                                                 4 
 
